Case:20-17488-EEB Doc#:13 Filed:11/19/20 Entered:11/19/20 08:41:52 Pagei of 6

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF COLORADO

In re:

Case No. 20-17488 EEB
Chapter 11

BAVARIA INN RESTAURANT, INC.
a Colorado Corporation

d/b/a Shotgun Willies

EIN XX-XXXXXXX

Debtor.

 

NOTICE PURSUANT TO LOCAL RULE 9013.1 OF THE APPLICATION TO
EMPLOY WEINMAN & ASSOCIATES, P.C. AS COUNSEL
FOR DEBTOR-IN-POSSESSION

 

OBJECTION DEADLINE: DECEMBER 3 , 2020
TO ALL PARTIES IN INTEREST:

NOTICE IS HEREBY GIVEN that on November 18, 2020, Debtor filed an
Application to Employ Weinman & Associates, P.C. as its counsel in this bankruptcy
matter. The Firm has received a $22,000.00 retainer plus the filing fee of $1,717.00 from
Debtor. A portion of the retainer was expended on pre-petition services and costs. The
balance of the retainer is being kept in a Coltaf account. The Firm claims an attorneys lien
in the retained funds. Upon information and belief, no party in interest has a senior lien or
interest in the funds being retained by the Firm. The Application is being sent out on
Notice and accordingly, since substantial time will be likely billed during the Notice period,
the Firm requests that if granted, this Application be approved nunc pro tunc to the filing
of the Motion. A copy of the Application is on file at the United States Bankruptcy Court for
the District of Colorado, First Floor, U.S. Custom House, 721 19th Street, Denver,
Colorado 80202 for your inspection or by request to the undersigned.

If you oppose the Motion/Application or object to the requested relief, your
objection and request for hearing must be filed on or before the objection deadline stated
above, served on the Movant at the address indicated below, and must state clearly all
objections and legal basis for the objections. The Court will not consider general
objections.

In the absence of a timely and substantiated request for hearing by an
interested party, the Court may approve or grant the requested relief without any further
notice to creditors or other interested parties.
Case:20-17488-EEB Doc#:13 Filed:11/19/20 lEntered:11/19/20 08:41:52 Page2 of 6

DATED: 11/19/20
Respectfully Submitted,

WEINMAN & ASSOCIATES, P.C.

By: \s\Weffrey A. Weinman
Jeffrey A. Weinman, #7605
730 17th Street

Suite 240

Denver, Colorado 80202
Phone: (303) 572-1010
Fax: (303) 572-1011

jweinman@weinman.com
Case:20-17488-EEB Doc#:13 Filed:11/19/20 Entered:11/19/20 08:41:52 Page3 of 6

CERTIFICATE OF MAILING
| HEREBY CERTIFY that a true and correct copy of the foregoing Notice
Pursuant to Local Rule 9013.1 of Debtor's Application to Employ Weinman & Associates,
P.C. as Counsel for Debtor-In-Possession, has been placed in the United States mail,
postage pre-paid on this 19" day of November, 2020 to the following:

See attached mailing matrix obtained from the Court’s Electronic data base.

\s\Lisa Barenberg
Case:20-17488-EEB

Label Matrix for local noticing
1082-1

Case 20-17488-EEB

District of Colorado

Denver

Thu Nov 19 08:29:05 MST 2020

American Express
P.O. Box 650448
Dallas, TX 75265-0448

(p)BANCTEK SOLUTIONS
1215 DELAWARE ST
DENVER CO 80204-3609

Bevinco West Sculpture
8492 W. 94th Place
Westminster, CO 80021-5323

Citywide Bank
P.O, Box 128
Aurora, CO 80040-0128

Colorado Department Of Revenue
1375 Sherman St.

Room 504

Attention Bankruptcy Unit
Denver CO 80261-3000

David Pointer
111 St. Andrews Drive
Cincinnati, OH 45245-2903

Deep Rock Water
P.O, Box 660579
Dallas, TX 75266-0579

Duncan Barber, Esq,

Shapiro Biegieng Barber Otteson LLP
1979 EB. Tufts Avenue

Suite 1600

Denver, CO 80237-3358

Flexant Corporation
1065 Koodmoor Drive
Monument, CO 80132-8960

Absolute First Aid
8547 E. Arapahoe
Suite J

Greenwood Village, CO 80112-1430

Anheuser busch, Inc.
3800 Clydesdale Parkway
Loveland, CO 80538-8763

Bavaria Inn Restaurant, Inc.

480 $. Colorado Boulevard
Denver, CO 80246-1207

Chad Savage
3805 SW Hidden Cove Drive
lees Summit, MO 64082-4636

Coal Creek Partner, LIC
c/o Darrell Waas, Esq.

1350 17th Street, Suite 450
Denver, CO 80202-1925

Comeast
P.O. Box 34744
Seattle, WA 98124-1744

Deborah Matthews Dunafon
4814 E. Kentucky Ave.
Unit A

Denver, CO 80246-2232

Denver Syrup Company
353 W. 56th Avenue
Denver, CO 80216-1621

Dust Busters
P.0. Box 995
Arvada, CO 80001-0995

Front Range Wholesale
4535 Jason Street
Denver, CO 80211-2414

Doc#:13 Filed:11/19/20 Entered:11/19/20 08:41:52 Page4 of 6

Alpha Graphics

Attn Tami Gothan
720 $. Colorado Blvd.
Suite 2308

Denver, CO 80246-1904

Auto-Chlor Systen
5650 Pecos Street
Denver, CO 80221-6641

Beverage Distributing
Breakthrough Beverage
P.O. Box 13306
Baltimore, MD 21203-3306

(p)CITY OF GLENDALE
ATIN ATTN LINDA CASSADAY
950 S$ BIRCH STREET
GLENDALE CO 80246-2599

Coal Creek Partners, LLC
c/o Darrell Waas, 2sq.
1350 17th Street

Suite 450

Denver, CO 80202-1925

Coors Distributing
5400 N. Pecos Street
Denver, CO 80221-6404

Debra Jean Hallinan Allen
7910 S. Riviera Court
Aurora, CO 80016-7221

Donald Sisson, Esq.

Elkus & Sisson, P.C.

7100 E. Belleview Avenue

Suite 101

Greenwood Village, CO 80111-1634

Electra, Carmen

c/o Shane Fulton, 2sq.

Burg Simpson Eldgredge Hersh & Jardine P
40 Inverness Drive East

Englewood, CO 80112-5481

Gary Wright, Esq.
715 W. Main Street
Suite 201

Aspen, CO 81611-1659
Case:20-17488-EEB

George N. Miller
12330 W. Carolina Dr.
Lakewood, CO 80228-3802

Home Bepot Credit Services
P.0. Box $001030
Louisville, KY 40290-1030

Jennifer Lynn Hallinan
5100 E. Dartmouth Avenue
Denver, CO 80222-7337

Kristin Elizabeth Hallinan
8050 Witney Place
Lone Tree, CO 80124-9798

Marisol Delaney
2424 SW Sherwood Drive
Portland, OR 97201-1614

Mitcheson, Dessie

c/o Shane Fulton, Esq.

Burg Simpson Eldredge Hersh & Jardine PC
40 Inverness Drive East

Englewood, CO 80112-5481

Mount Vernon Management, Inc.
P.O. Box 26
Idiedale, CO 80453-0026

Nicholson Audio
3833 Allison Cirele
Wheat Ridge, CO 80033-4533

Patriot Shield Colorado
2131 S. Jasmine Street
Denver, CO 80222-5705

Public Storage Co.
6611 Leetsdale Drive
Denver, CO 80224-3705

Doc#:13 Filed:11/19/20 Entered:11/19/20 08:41:52 Page5 of 6

Hico Distributing
2245 W. College Avenue
Englewood, CO 80110-1109

IRS
PO Box 7346
Philadelphia PA 19101-7346

John Aaaron Zell

8316 N. Lombard

#292

Portland, OR 97203-3727

MOC Wholesale Cigars
6305 S, Geneva Circle
Englewood, CO 80111-5437

Maverick Hine Company
14704 E. 33rd Place
Unit C

Aurora, CO 80011-1218

Moscia, Nick

540 S. Forest Street
#4-203

Denver, CO 80246-8147

NDC Republic National Distributing
8000 Southpark Terrace
Littleton, CO 80120-5605

North Glendale PR
490 S. Colorado Blvd.
Benver, CO 80246-1207

Peter Bornstein, ESq.

6060 Greenwood Plaza Blvd.

Suite 500

Greenwood Village, CO 80111-4845

Ralph Riggs
352 Fillmore Street
Denver, CO 80206-4322

Hockenbergs
P.O, Box §939
Carol Stream, IL 60197-6939

Jason D. Levy, Esq.

Cook, Bradford & Levy, LLC
2590 Trailridge Drive East
Suite 202

Lafayette, CO 80026-3183

Ropang, Quinton

c/o Logan Martin, Esq.

c/o Zachary Westerfield, Esq.
600 17th Street, Suite 2800S
Denver, CO 80202~5428

Mai Plumbing
4875 Pontiac Street
Commerce City, CO 80022-4707

McClure, Charles
4171 8. Memphis Way
Aurora, CO 80013-2711

Paul Moss

Byron G, Rogers Federal Building
1961 Stout St.

Ste. 12-200

Denver, CO 80294-6004

New Aga Beverage Corporation
Dept. 3975

P.O. Box 123975

Dallas, TX 75312-3975

Pamela Zell Rigg
24542 Palomares Rd.
Castro Valley, CA 94552-9764

Pinder, Lucy

c/o Shane Fulton, 2sq.

Burg Simpson Eldredge Hersh & Jardine PC
40 Inverness Drive East

Englewood, CO 80112-5481

Riasatie, Carie
16928 £. Prentice Place
Centennial, CO 80015-2457
Case:20-17488-EEB

Rocky Mountain Business
2020 S. Pontiac Way
Denver, CO 80224-2412

Securities and Exchange Commission
Central Regional Office

1961 Stout St.

Ste. 1700

Denver CO 80294-1700

Sharon K. King
10081 Coyote Song Terrace
Colorado Springs, CO 80924-4504

Sno-White Linen
P.O. Box 6420
Colorado Springs, CO 80934-6420

Tem & Co,
430 $. Colorado Blvd.
Suite 101
Denver, CO 80246-1207

Waste Management of No Co
P.O. Box 78251
Phoenix, AZ 85062-8251

Wright, Dory £.

Wright, D.A and Wright, D.E.
10527 Starglow Court
Highlands Ranch, CO 80126-8150

Doc#:13 Filed:11/19/20 Entered:11/19/20 08:41:52 Pageé of 6

Rodriguez, Adriana
1719 Sumac Street
Longmont, CO 80501-7186

Securities and Exchange Commission
Midwest Regional Office

175 W. Jackson Blvd.

Ste. 900

Chicago IL 60604-2815

Small Business Administration
10737 Gateway Hest

#300

El Paso, TX 79935-4910

Southern Wine & Spirits
22800 £. 19th Avenue
Aurora, CO 80019-3717

US Trustee

Byron G. Rogers Federal Building
1961 Stout St.

Ste. 12-200

Denver, CO 80294-6004

Jeffrey Weinman

730 17th St.

Ste. 240

Denver, CO 80202-3506

Xcel Energy
P.O. Box 9477
Minneapolis, MN 55484-9477

Secure All Solutions
7354 8, Alton Way

Suite 102

Centennial, CO 80112-2367

Harvey Sender

600 17th St.

Ste. 28005

Denver, CO 80202-5428

Smoking Gun Land Co.
492 S. Colorado Blvd.
Denver, CO 80246

Springer & Steinberg, P.C.
1600 Broadway

Unit 1200

Denver, CO 80202-4920

United Energy Trading
P.0. Box 837
Bismarck, ND 58502-0837

Wright Law

715 W. Main Street
Suite 201

Aspen, CO 81611-1659

The preferred nailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 0.5.C. 342(£) and Fed.R.Bank.P. 2002 (g) (4).

Banctek

Credit Card Processing
1215 Delaware

Denver, CO 80204

City of Glendale
950 S. Birch Street
Denver, CO 80246

End of Label Matrix

Mailable recipients 79
Bypassed recipients 0
Total 79
